UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

~against-
ORDER
OMAR AMANAT,
15 Cr, 536 (PGG)
Defendant.

 

 

PAUL G, GARDEPHE, U.S.D.J.:

As discussed at today’s conference, Patterson, Belknap, Webb & Tyler LLP wiil
submit briefing regarding their representation in this matter by May 11, 2021. Any Government
submission concerning this issue is due by May 18, 2021.

The sentencing of Defendant Omar Amanat will take place on August 19, 2021 at
4:00 p.m, in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley
Square, New York, New York. Any additional defense sentencing submissions are due by
August 5, 2021, and any additional sentencing submission from the Government is due by
August 12, 2021.

Dated: New York, New York
May 4, 2021 SO ORDERED.

Youd d Daroty Sr

Paul G, Gardephe
United States District Judge

 
